                 Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 1 of 10




                                                      Office Of The Clerk
                                          Court of Appeal, First Circuit
                                                       State of Louisiana
                                                        www.la-fcca.org
Rodd Naquin                                                                                              Post Office Box 4408
Clerk of Court                                                                                               Baton Rouge, LA
                                                                                                                  70821-4408
                                         Notice of Judgment and Disposition                                   (225) 382-3000

                                                       June 24, 2020

Docket Number: 2019 - KA - 1307
State Of Louisiana
    versus
Kevin Michael Quatrevingt



TO:    Katherine M. Franks Esq.                Kevin M. Quatrevingt
       P.O. Box 220                            62114 Warrior Road
       Madisonville, LA 70447                  Lacombe, LA 70445
       kayfranks@bellsouth.net                 3712985@gmail.com

       Matthew Caplan                          Warren LeDoux Montgomery
       701 N. Columbia Street                  701 N. Columbia Street
       Covington, LA 70433                     Covington, LA 70433
       mcaplan@22da.com                        wmontgomery@22da.com

       Hon. Reginald T. Badeaux Ill
       701 N. Columbia Street
       Covington, LA 70433



In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,



                                                                        t1r...-.,..,._-
and all parties not represented by counsel.


                                                     (RntL
                                                    R0DD NAQUIN
                                                    CLERK OF COURT
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 2 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 3 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 4 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 5 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 6 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 7 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 8 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 9 of 10
Case 2:19-cv-01171-JTM-KWR Document 80-5 Filed 09/18/20 Page 10 of 10
